Case 09-61855-bem        Doc 209     Filed 03/16/21 Entered 03/16/21 13:01:33               Desc Main
                                    Document     Page 1 of 10



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION


 IN RE:                                          )             CASE NO. 09-61855-BEM
                                                 )
 TODD ANTHONY SHAW,                              )             CHAPTER 7
                                                 )
          Debtor.                                )
                                                 )



 APPLICATION FOR APPROVAL OF EMPLOYMENT OF MCE MANAGEMENT LLC
                      AS BROKER FOR TRUSTEE

          COMES NOW S. Gregory Hays, as Chapter 7 Trustee (“Trustee”) for the bankruptcy

 estate (the “Estate”) of Todd Anthony Shaw (“Debtor”), and, pursuant to 11 U.S.C. § 327(a)

 respectfully shows the Court the following:

                                      Jurisdiction and Venue

          1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

 This matter presents a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is

 proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                             Background Facts and Relief Requested

          2.    Debtor initiated this case by filing a voluntary petition for relief under Chapter 7 of

 Title 11 of the United States Code on January 26, 2009 (the “Petition Date”). Thereafter, Trustee

 was appointed and remains the Chapter 7 Trustee in this case.

          3.    Trustee wishes to employ MCE Management, LLC (“MCE”) as Trustee’s broker

 related to certain music royalty and other property interests of the Estate, as more particularly

 described in Exhibit “B” hereto.




 16313622v1
Case 09-61855-bem          Doc 209    Filed 03/16/21 Entered 03/16/21 13:01:33              Desc Main
                                     Document     Page 2 of 10



         4.      Trustee shows that MCE is well qualified to perform the work required in this case

 and is experienced in the matters for which brokerage services are required. Given the popularity

 of Debtor’s musical compositions, it is imperative that Trustee employ a firm like MCE to assist

 Trustee in brokering a transaction related to those property interests, to ensure that Trustee obtains

 top dollar offers related to these interests.

         5.      The professional services which MCE is to render include the securing of

 agreements between Trustee and third party financing sources for the sale or transfer of the catalog

 of rights or interests, to the extent created prior to the Petition Date, previously owned by Debtor

 and that are now property of the Estate. A true and correct copy of the engagement letter between

 Trustee and MCE is attached hereto as Exhibit “B.” This engagement letter is conditioned upon

 and subject to the Court’s approval of this application.

         6.      To the best of Trustee’s knowledge and belief, MCE has no equity interest in and

 no connections with Debtor, his creditors, or any other party in interest, or their respective

 attorneys or accountants. In addition, and also to the best of Trustee’s knowledge and belief, MCE

 has no connection with the United States Trustee or anyone employed by the Office of the United

 States Trustee. The Rule 2014 verified statement of Doug Colton, an owner of MCE is attached

 hereto and made a part hereof by reference as Exhibit “A.”

         7.      Trustee shows that the MCE has agreed to perform brokerage services, subject to

 further application and order of the Court, as to the sale of the Estate’s interest in various music

 rights, for a commission of seven percent (7%) of the selling price.

         8.      No fees or expenses shall be paid or reimbursed, respectively, to MCE absent an

 order from the Court under Section 330 of the Bankruptcy Code and Rule 2016 of the Federal

 Rules of Bankruptcy.




 16313622v1
Case 09-61855-bem        Doc 209    Filed 03/16/21 Entered 03/16/21 13:01:33        Desc Main
                                   Document     Page 3 of 10




         WHEREFORE, Trustee prays that he be authorized to employ MCE to provide brokerage

 services to Trustee on the terms stated.

         Respectfully submitted, this 16th day of March, 2021.

                                                     ARNALL GOLDEN GREGORY LLP
                                                     Attorneys for Trustee

                                                     By:   /s/ Michael J. Bargar
 171 17th Street, NW, Suite 2100                           Michael J. Bargar
 Atlanta, GA 30363                                         Georgia Bar No. 645709
 (404) 873-8500                                            michael.bargar@agg.com




 16321907v1
Case 09-61855-bem   Doc 209    Filed 03/16/21 Entered 03/16/21 13:01:33   Desc Main
                              Document     Page 4 of 10
Case 09-61855-bem   Doc 209    Filed 03/16/21 Entered 03/16/21 13:01:33   Desc Main
                              Document     Page 5 of 10
Case 09-61855-bem   Doc 209    Filed 03/16/21 Entered 03/16/21 13:01:33   Desc Main
                              Document     Page 6 of 10




                              EXHIBIT “B” FOLLOWS




 16313622v1
Case 09-61855-bem   Doc 209    Filed 03/16/21 Entered 03/16/21 13:01:33   Desc Main
                              Document     Page 7 of 10
Case 09-61855-bem   Doc 209    Filed 03/16/21 Entered 03/16/21 13:01:33   Desc Main
                              Document     Page 8 of 10
Case 09-61855-bem   Doc 209    Filed 03/16/21 Entered 03/16/21 13:01:33   Desc Main
                              Document     Page 9 of 10
Case 09-61855-bem         Doc 209 Filed 03/16/21 Entered 03/16/21 13:01:33                Desc Main
                                 Document    Page 10 of 10




                                   CERTIFICATE OF SERVICE

         This is to certify that I have this day served the foregoing Application for Approval of

 Employment of MCE Management, LLC as Broker for Trustee by depositing in the United States

 mail a copy of same in a properly addressed envelope with adequate postage affixed thereon to

 assure delivery by first class mail to the following entities at the addresses stated:

 Office of the U.S. Trustee                                 Todd Anthony Shaw
 362 Richard B. Russell Federal Building                    1010 Forest Overlook Drive
 75 Ted Turner Drive, SW                                    Atlanta, GA 30331
 Atlanta, GA 30303
                                                            Montie Day
 S. Gregory Hays                                            Day Law Offices
 Hays Financial Consulting, LLC                             P.O. Box 1525
 Suite 555                                                  Williams, CA 95987
 2964 Peachtree Road NW
 Atlanta, GA 30305-2153

 Richard M. Jones, Jr.                                      Doug Colton
 Law Office of Richard Jones, P.C.                          MCE Management, LLC
 P. O. Box 371031                                           558 Rosedale Avenue
 Decatur, GA 30037                                          Nashville, TN 37211



         This 16th day of March, 2021.

                                                        /s/ Michael J. Bargar
                                                        Michael J. Bargar
                                                        Georgia Bar No. 645709




 16321907v1
